Exhibit Execution Version ASSET PURCHASE AND SALE AGREEMENT Woodford Area between Linn Energy Holdings, LLC Midcontinent I, LLC Midcontinent II, LLC Linn Operating, Inc. as “Sellers” and Devon Energy Production Company, LP as “Buyer” Dated as of October 9, 2008 Execution Version TABLE OF CONTENTS ARTICLE I PROPERTIES TO BE SOLD AND PURCHASED 1 Section 1.1. Assets Included 1 Section 1.2. Assets Excluded 3 Section 1.3. Non-Assumption 5 ARTICLE II PURCHASE PRICE 5 Section 2.1. Purchase Price 5 Section 2.2. Accounting Adjustments 5 Section 2.3. Closing and Post-Closing Accounting Settlements 6 Section 2.4. Payment of Adjusted Purchase Price 7 Section 2.5. Allocation of Purchase Price 8 ARTICLE III THE CLOSING 8 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS 8 Section 4.1. Organization and Existence 9 Section 4.2. Power and Authority 9 Section 4.3. Valid and Binding Agreement 9 Section 4.4. Non-Contravention 10 Section 4.5. Approvals 10 Section 4.6. Litigation 10 Section 4.7. Contracts 10 Section 4.8. Compliance with Laws 11 Section 4.9. Taxes 11 Section 4.10. Net Revenue Interest in Leases 11 Section 4.11. Leases 12 Section 4.12. Prepayments; Imbalances 12 Section 4.13. Current Commitments 12 Section 4.14. Environmental Matters 12 Section 4.15. Fees and Commissions 13 Section 4.16. Preferential Rights and Consents 13 Section 4.17. Disclaimer of Warranties 13 Section 4.18. Disclosures 14 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER 14 PSA.FINAL.DOC i Section 5.1. Organization and Existence 14 Section 5.2. Power and Authority 15 Section 5.3. Valid and Binding Agreement 15 Section 5.4. Non-Contravention 15 Section 5.5. Approvals 15 Section 5.6. Pending Litigation 16 Section 5.7. Knowledgeable Purchaser 16 Section 5.8. Funds 16 Section 5.9. Fees and Commissions 16 ARTICLE VI CERTAIN COVENANTS OF SELLERS PENDING CLOSING 17 Section 6.1. Access to Files 17 Section 6.2. Conduct of Operations 17 Section 6.3. Restrictions on Certain Actions 17 Section 6.4. Payment of Expenses 19 Section 6.5. Preferential Rights and Third Party Consents 19 ARTICLE VII ADDITIONAL PRE-CLOSING AND POST-CLOSING AGREEMENTS OF BOTH PARTIES 20 Section 7.1. Reasonable Best Efforts 20 Section 7.2. Notice of Litigation 20 Section 7.3. Notification of Certain Matters 20 Section 7.4. Fees and Expenses 21 Section 7.5. Public Announcements 21 Section 7.6. Casualty Loss Prior to Closing 21 Section 7.7. Governmental Bonds 22 Section 7.8. Assumed Obligations 22 Section 7.9. Books and Records 22 Section 7.10. Further Assurances 22 Section 7.11. Proposed Post-Closing Drilling Operations 22 ARTICLE VIII TITLE DUE DILIGENCE 23 Section 8.1. Due Diligence Examination 23 Section 8.2. Title Defects 24 Section 8.3. Title Benefits 26 Section 8.4. Disputes Regarding Title Defects 27 Execution Version ii Section 8.5. Adjustments to Purchase Price for Defects 27 Section 8.6. Depth Severances 28 Section 8.7. Buyer Indemnification 29 ARTICLE IX CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PARTIES 30 Section 9.1. Conditions Precedent to the Obligations of Buyer 30 Section 9.2. Conditions Precedent to the Obligations of Sellers 31 ARTICLE X TERMINATION, AMENDMENT AND WAIVER 32 Section 10.1. Termination 32 Section 10.2. Effect of Termination 33 Section 10.3. Amendment 33 Section 10.4. Waiver 33 ARTICLE XI SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION 34 Section 11.1. Survival 34 Section 11.2. Sellers’ Indemnification Obligations 34 Section 11.3. Buyer’s Indemnification Obligations 35 Section 11.4. Net Amounts 35 Section 11.5. Indemnification Proceedings 35 Section 11.6. Indemnification Exclusive Remedy 36 Section 11.7. Limited to Actual Damages 36 Section 11.8. Indemnification Despite Negligence 37 Section 11.9. Tax Treatment of Indemnification Amounts 37 Section 11.10. Sellers Aggregate Indemnity Limits 37 ARTICLE XII MISCELLANEOUS MATTERS 37 Section 12.1. Notices 37 Section 12.2. Prorations, Deposits and Taxes 38 Section 12.3. Entire Agreement 38 Section 12.4. Injunctive Relief 38 Section 12.5. Binding Effect; Assignment; No Third Party Benefit 39 Section 12.6. Severability 39 Section 12.7. GOVERNING LAW 39 Section 12.8. Counterparts 39 Execution Version iii Section 12.9. WAIVER OF CONSUMER RIGHTS 39 Section 12.10. Replacement Bonds, Letters of Credit and Guarantees 40 ARTICLE XIII DEFINITIONS AND REFERENCES 40 Section 13.1. Certain Defined Terms 40 Section 13.2. Certain Additional Defined Terms 46 Section 13.3. References, Titles and Construction 47 EXHIBITS ALeases BExcluded Assets CAllocation of Purchase Price DForm of Assignment SCHEDULES 4Sellers Disclosure Schedule 4.6Litigation 4.7Material Contracts 4.9Taxes 4.11Leases 4.12Imbalances 4.13Current Commitments 4.16Preferential
